       Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 1 of 15



UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 STEPHEN BUSHANSKY,                                  :
                                                     :
                                                     :            5:20-CV-294[DNH/ATB]
                                                         Case No._______________
                      Plaintiff,
                                                     :
                                                     :
            v.                                       :   COMPLAINT FOR VIOLATIONS OF
                                                     :
 FSB BANCORP, INC., KEVIN D.                         :   THE FEDERAL SECURITIES LAWS
 MARONEY, DAWN DEPERRIOR, DANA                       :
                                                     :   JURY TRIAL DEMANDED
 C. GAVENDA, STEPHEN J. MEYER,
 LOWELL C. PATRIC, ALICIA H. PENDER,                 :
                                                     :
 JAMES E. SMITH, and THOMAS J.                       :
 WELDGEN,                                            :
                                                     :
                      Defendants.                    :
                                                     :
                                                     :

       Plaintiff Stephen Bushansky (“Plaintiff”), by and through his undersigned counsel, for his

complaint against defendants, alleges upon personal knowledge with respect to himself, and upon

information and belief based upon, inter alia, the investigation of counsel as to all other allegations

herein, as follows:

                         NATURE AND SUMMARY OF THE ACTION

       1.        This is an action brought by Plaintiff against FSB Bancorp, Inc. (“FSB” or the

“Company”) and the members of its Board of Directors (the “Board” or the “Individual

Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and U.S. Securities and Exchange

Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9, and to enjoin the vote on a proposed

transaction, pursuant to which FSB will be acquired by Evans Bancorp, Inc. (“Evans”), through

its wholly owned subsidiary MMS Merger Sub, Inc. (“Merger Sub”) (the “Proposed Transaction”).

       2.        On December 19, 2019, FSB and Evans issued a joint press release announcing that

they had entered into an Agreement and Plan of Merger dated December 19, 2019 (the “Merger
       Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 2 of 15



Agreement”) to sell FSB to Evans. Under the terms of the Merger Agreement, each FSB

stockholder will have the right to receive either (i) 0.4394 shares of Evans common stock, or (ii)

$17.80 in cash for each share of FSB common stock they own (the “Merger Consideration”). The

Proposed Transaction is valued at approximately $34.7 million.

        3.       On March 12, 2020, FSB filed a Schedule 14A Definitive Proxy Statement (the

“Proxy Statement”) with the SEC.           The Proxy Statement, which recommends that FSB

stockholders vote in favor of the Proposed Transaction, omits or misrepresents material

information concerning, among other things: (i) the sale process leading to the Proposed

Transaction; (ii) FSB’s, Evans’ and the pro forma projections, relied upon by FSB’s financial

advisor, Sandler O’Neill & Partners, L.P. (“Sandler”), in its financial analyses; and (iii) the data

and inputs underlying the financial valuation analyses that support the fairness opinion provided

by Sandler. Defendants authorized the issuance of the false and misleading Proxy Statement in

violation of Sections 14(a) and 20(a) of the Exchange Act.

        4.       In short, unless remedied, FSB’s public stockholders will be irreparably harmed

because the Proxy Statement’s material misrepresentations and omissions prevent them from

making a sufficiently informed voting decision on the Proposed Transaction. Plaintiff seeks to

enjoin the stockholder vote on the Proposed Transaction unless and until such Exchange Act

violations are cured.

                                  JURISDICTION AND VENUE

        5.       This Court has jurisdiction over the claims asserted herein for violations of Sections

14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder pursuant to

Section 27 of the Exchange Act, 15 U.S.C. § 78aa, and 28 U.S.C. § 1331 (federal question

jurisdiction).




                                                 -2-
        Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 3 of 15



        6.     This Court has jurisdiction over the defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

        7.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because a substantial

portion of the transactions and wrongs complained of herein occurred in this District and

defendants are found or are inhabitants or transact business in this District.

                                          THE PARTIES

        8.     Plaintiff is, and has been at all times relevant hereto, a continuous stockholder of

FSB.

        9.     Defendant FSB is a Maryland corporation with its principal executive offices

located at 45 South Main Street, Fairport, New York 14450. FSB’s banking subsidiary is Fairport

Savings Bank (the “Bank”). The Company’s principal business consists of originating one- to

four-family residential real estate mortgages, home equity loans and lines of credit, and to a lesser

extent, originations of commercial real estate, multi-family, construction, commercial and

industrial, and other consumer loans. The Company attracts retail deposits from the general public

in the areas surrounding its main office and branches, offering a wide variety of deposit products.

FSB’s common stock trades on the NASDAQ Stock Market LLC under the ticker symbol “FSBC.”

        10.    Defendant Kevin D. Maroney (“Maroney”) has been Chief Executive Officer

(“CEO”) of the Company since January 2018, and President and a director of the Company since

2017.

        11.    Defendant Dawn DePerrior (“DePerrior”) has been a director of the Company since

2015.




                                                -3-
        Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 4 of 15



        12.    Defendant Dana C. Gavenda (“Gavenda”) has been Chairman of the Board and a

director of the Company since 2002. Defendant Gavenda previously served as CEO of the

Company for 16 years until his retirement in December 2017.

        13.    Defendant Stephen J. Meyer (“Meyer”) has been a director of the Company since

2015.

        14.    Defendant Lowell C. Patric (“Patric”) is lead independent director and has been a

director of the Company since 2009.

        15.    Defendant Alicia H. Pender (“Pender”) has been a director of the Company since

2008.

        16.    Defendant James E. Smith (“Smith”) has been a director of the Company since

1991.

        17.    Defendant Thomas J. Weldgen (“Weldgen”) has been a director of the Company

since 2015.

        18.    Defendants identified in paragraphs 10-17 are referred to herein as the “Board” or

the “Individual Defendants.”

                               OTHER RELEVANT ENTITIES

        19.    Evans is a New York corporation, registered as a financial holding company under

the Bank Holding Company Act of 1956, with its principal executive offices located at One

Grimsby Drive, Hamburg, NY 14075. Incorporated in 1988, Evans’ primary business is the

operation of its subsidiaries and it does not engage in any other substantial business activities. It

has two direct wholly-owned subsidiaries: (1) Evans Bank, N.A. (“Evans Bank”), which provides

a full range of banking services to consumer and commercial customers in Western New York;

and (2) Evans National Financial Services, LLC (“ENFS”), which owns 100% of the membership

interests in The Evans Agency, LLC, which sells various premium-based insurance policies on a



                                                -4-
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 5 of 15



commission basis. At December 31, 2018, Evans Bank represented 99% and ENFS represented

1% of the consolidated assets of the Company. Evans’ common stock trades on the New York

Stock Exchange American market under the ticker symbol “EVBN.”

       20.     Merger Sub is a Maryland corporation and wholly owned subsidiary of Evans.

                               SUBSTANTIVE ALLEGATIONS

Background of the Company

       21.     The Company’s banking subsidiary, the Bank, is a New York-chartered savings

bank established in 1888 and headquartered in Fairport, New York. The Bank’s principal business

consists of originating one- to four-family residential real estate mortgage loans and home equity

lines of credit, and to a lesser but increasing extent, commercial real estate, multi-family and

construction loans. FSB also offers commercial and industrial loans and other consumer loans.

FSB’s principal source of funds are the retail deposit products it offers to the general public in the

areas surrounding its branch offices. The Company also utilizes borrowings as a source of funds.

Revenues are derived primarily from interest on loans and, to a lesser extent, interest on investment

and municipal securities and mortgage-backed securities. The Company also generates revenues

from other income, including realized gains on sales of loans associated with loan production

generated from its loan origination offices, deposit fees and service charges, realized gains on sales

of securities, earnings on bank owned life insurance and loan fees. Additionally, FSB derives

income through Fairport Wealth Management, a subsidiary that offers non-deposit investments

such as annuities, insurance products and mutual funds as well as asset management.

The Proposed Transaction

       22.     On December 19, 2019, FSB and Evans issued a joint press release announcing the

Proposed Transaction. The press release states, in relevant part:




                                                -5-
Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 6 of 15



HAMBURG, N.Y. & FAIRPORT, N.Y.--(BUSINESS WIRE)--Evans Bancorp,
Inc. (“Evans”) (NYSE American: EVBN) and FSB Bancorp, Inc. (“FSB”) (Nasdaq:
FSBC), jointly announced the execution of a definitive merger agreement whereby
Evans will acquire FSB for $17.80 per share for total consideration of
approximately $34.7 million. The transaction is proposed to be comprised of 50%
stock and 50% cash. Unanimously approved by the Boards of Directors of each
company, the transaction is expected to close in the second quarter of 2020, subject
to the satisfaction of customary closing conditions, including regulatory approval
and FSB stockholder approval. An investor presentation summarizing the
transaction is available at www.evansbancorp.com.

“FSB has a long-established presence and respected legacy in an attractive market.
By combining our organizations, we are advancing our growth objectives and
strategy to build the premier community financial institution in the markets we
serve by expanding our geographic footprint and diversifying our client base.
Expanding to Rochester had been prioritized as part of our strategic planning and
is accelerated by this opportunity,” said David J. Nasca, President and CEO of
Evans. “We are very excited to welcome the team members of FSB and to continue
to provide customers with the relationship service they know and desire.”

Kevin D. Maroney, FSB’s President and CEO, commented, “This mutually
beneficial partnership will combine two community banks with very similar
cultures and core values. The combined organization will be able to offer top of
line products and exceptional service to our customers in Rochester and
surrounding markets. In addition to providing our customers with enhanced and
expanded products and services, our employees will also benefit from broader
opportunities in a larger organization with strong growth potential.”

Under the terms of the merger agreement, FSB stockholders will have the right to
receive at their election either 0.4394 shares of Evans common stock or $17.80 in
cash for each share of FSB common stock, subject to possible adjustment and 50/50
proration. This transaction will qualify as a tax-free reorganization for those FSB
stockholders who receive Evans common stock in the transaction. The merger
consideration represents an 8% premium to FSB’s tangible book value as of
September 30, 2019, and a 5.9% premium to FSB’s closing share price on
December 18, 2019. Evans’ management expects this transaction will be 4.7%
accretive to 2021 earnings with tangible book value earn back of approximately 3.5
years.

Based on information as of September 30, 2019, the combined company will have
20 financial centers with approximately $1.8 billion in total assets, $1.5 billion in
total deposits and $1.5 billion in total loans. Completion of the transaction is subject
to customary closing conditions, including the receipt of regulatory approvals and
the approval of FSB stockholders. Under the terms of the merger agreement, at
closing of the transaction, FSB and its wholly owned bank subsidiary, Fairport




                                         -6-
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 7 of 15



       Savings Bank, will be merged with and into Evans Bancorp and its subsidiary bank,
       Evans Bank.

Insiders’ Interests in the Proposed Transaction

       23.     FSB insiders are the primary beneficiaries of the Proposed Transaction, not the

Company’s public stockholders. The Board and the Company’s executive officers are conflicted

because they will have secured unique benefits for themselves from the Proposed Transaction not

available to Plaintiff and the public stockholders of FSB.

       24.     Notably, Company insiders stand to secure positions for themselves with the

combined company. Specifically, defendant Maroney will continue to serve on the combined

company’s board of directors.

       25.     FSB insiders also stand to reap substantial financial benefits for securing the deal

with Evans. Pursuant to the Merger Agreement, all outstanding options will convert into the right

to receive cash payments and restricted stock awards (“RSA”) will vest and convert into the right

to receive the Merger Consideration. The following tables summarize the value of the Company

options and RSAs that Company insiders stand to receive:




                                               -7-
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 8 of 15




       26.     Moreover, FSB’s named executive officers stand to receive substantial merger-

related executive compensation upon completion of the Proposed Transaction, as set forth in the

following table:




The Proxy Statement Contains Material Misstatements or Omissions

       27.     Defendants filed a materially incomplete and misleading Proxy Statement with the

SEC and disseminated it to FSB’s stockholders. The Proxy Statement misrepresents or omits

material information that is necessary for the Company’s stockholders to make an informed

decision whether to vote in favor of the Proposed Transaction.

       28.     Specifically, as set forth below, the Proxy Statement fails to provide Company

shareholders with material information or provides them with materially misleading information

concerning: (i) the sale process leading to the Proposed Transaction; (ii) FSB’s, Evans’ and the

pro forma projections, relied upon by FSB’s financial advisor, Sandler, in its financial analyses;

and (iii) the data and inputs underlying the financial valuation analyses that support the fairness

opinion provided by Sandler.




                                               -8-
       Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 9 of 15



Material Omissions Concerning the Background Process

       29.      The Proxy Statement fails to disclose material information regarding the

background process leading up to the Proposed Transaction.

       30.      For example, the Proxy Statement sets forth that in connection with the potential

sale of FSB, the Company entered into non-disclosure agreements with four prospective acquirers.

Proxy Statement at 61. Critically, the Proxy Statement fails to expressly indicate whether the

confidentiality agreements FSB entered into with these potential acquirers are still in effect and/or

contain “don’t ask, don’t waive” (“DADW”) standstill provisions that are presently precluding

these potential buyers from making a topping bid for the Company.

       31.      The failure to disclose the existence of DADW provisions creates the false

impression that any of the potential buyers who entered into nondisclosure agreements could make

a superior proposal for the Company.         If those nondisclosure agreements contain DADW

provisions, then those potential buyers can only make a superior proposal by (i) breaching the

nondisclosure agreement—since in order to make the superior proposal, they would have to ask

for a waiver, either directly or indirectly; or by (ii) being released from the agreement, which if

action has been done, is omitted from the Proxy Statement.

       32.      Any reasonable FSB stockholder would deem the fact that the most likely topping

bidders for the Company may be precluded from making a topping bid for the Company to

significantly alter the total mix of information.

       33.      The omission of this information renders the statements in the “Background of the

Mergers” section of the Proxy Statement false and/or materially misleading in contravention of the

Exchange Act.

Material Omissions Concerning FSB’s, Evans’, and the Pro Forma Financial Projections




                                                    -9-
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 10 of 15



       34.      The Proxy Statement omits material information regarding FSB’s, Evans’ and the

pro forma financial projections relied upon by Sandler for its analyses. For example, the Proxy

Statement expressly indicates that in connection with its fairness opinion, Sandler reviewed and

considered:

       •     the pro forma financial impact of the merger on Evans based on certain
             assumptions relating to purchase accounting adjustments, transaction expenses,
             cost-savings and the Evans Stock Buyback Transactions, as well as estimated
             net income for FSB for the year ending December 31, 2019 with estimated
             annual net income growth rates for the years ending December 31, 2020 through
             December 31, 2023, as provided by the senior management of Evans and its
             representatives[.]

Id. at 69. The Proxy Statement fails, however, to disclose Evans’ management’s assumptions

relating to purchase accounting adjustments, transaction expenses, cost-savings and the Evans

Stock Buyback Transactions.

       35.      Additionally, in connection with its Net Present Value Analysis, Sandler utilized

the Company’s and Evans’ earnings and tangible book value figures. Id. at 76-77. The Proxy

Statement, however, fails to disclose the Company’s or Evans’ earnings or tangible book value

figures over the projection period.

       36.      The omission of this information renders the statements in the “Certain Unaudited

Financial Projections Provided by FSB” and “Opinion of FSB’s Financial Advisor” sections of the

Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

Material Omissions Concerning Sandler’s Financial Analyses

       37.      The Proxy Statement describes Sandler’s fairness opinion and the various valuation

analyses it performed in support of its opinion. However, the description of Sandler’s fairness

opinion and analyses fails to include key inputs and assumptions underlying these analyses.

Without this information, as described below, FSB’s public stockholders are unable to fully




                                               - 10 -
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 11 of 15



understand these analyses and, thus, are unable to determine what weight, if any, to place on

Sandler’s fairness opinion in determining whether to vote in favor of the Proposed Transaction.

       38.      With respect to Sandler’s Net Present Value Analysis of FSB, the Proxy Statement

fails to disclose: (i) the Company’s earnings metrics Sandler discounted back to present value

which formed the basis of its analysis and quantification thereof; (ii) the Company’s tangible book

value metrics Sandler applied terminal multiples to in order to derive the terminal values for FSB

and quantification thereof; (iii) quantification of the inputs and assumptions underlying the

discount rate range of 8.0% to 13.0%; and (iv) the implied perpetuity growth rates resulting from

the analysis.

       39.      With respect to Sandler’s Net Present Value Analysis of Evans, the Proxy Statement

fails to disclose: (i) Evans’ earnings metrics Sandler discounted back to present value which

formed the basis of its analysis and quantification thereof; (ii) Evans’ tangible book value metrics

Sandler applied terminal multiples to in order to derive the terminal values for Evans and

quantification thereof; (iii) quantification of the inputs and assumptions underlying the discount

rate range of 8.0% to 13.0%; and (iv) the implied perpetuity growth rates resulting from the

analysis.

       40.      With respect to Sandler’s Pro Forma Merger Analysis, the Proxy Statement fails to

disclose: (i) Evans’ management’s assumptions relating to purchase accounting adjustments,

transaction expenses and cost savings; (ii) the specific accretion figures to Evans’ estimated

earnings per share (excluding one-time transaction costs and expenses) for the years ending

December 31, 2020 through December 31, 2023; and (iii) the specific dilution figures to Evans’

estimated tangible book value per share at closing, December 31, 2020, December 31, 2021, and

December 31, 2022.




                                               - 11 -
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 12 of 15



       41.     The omission of this information renders the statements in the “Opinion of FSB’s

Financial Advisor” and “Certain Unaudited Financial Projections Provided by FSB” sections of

the Proxy Statement false and/or materially misleading in contravention of the Exchange Act.

       42.     The Individual Defendants were aware of their duty to disclose the above-

referenced omitted information and acted negligently (if not deliberately) in failing to include this

information in the Proxy Statement. Absent disclosure of the foregoing material information,

Plaintiff and the other FSB stockholders will be unable to make a sufficiently informed voting

decision in connection with the Proposed Transaction and are thus threatened with irreparable

harm warranting the injunctive relief sought herein.

                                     CLAIMS FOR RELIEF

                                              COUNT I

             Claims Against All Defendants for Violations of Section 14(a) of the
                  Exchange Act and Rule 14a-9 Promulgated Thereunder

       43.     Plaintiff repeats all previous allegations as if set forth in full.

       44.     During the relevant period, defendants disseminated the false and misleading Proxy

Statement specified above, which failed to disclose material facts necessary to make the

statements, in light of the circumstances under which they were made, not misleading in violation

of Section 14(a) of the Exchange Act and SEC Rule 14a-9 promulgated thereunder.

       45.     By virtue of their positions within the Company, the defendants were aware of this

information and of their duty to disclose this information in the Proxy Statement. The Proxy

Statement was prepared, reviewed, and/or disseminated by the defendants. It misrepresents and/or

omits material facts, including material information about the sale process leading to the Proposed

Transaction, FSB’s, Evans’ and the pro forma projections relied upon by FSB’s financial advisor,

Sandler, in its financial analyses, and the data and inputs underlying the financial valuation




                                                 - 12 -
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 13 of 15



analyses that support the fairness opinion provided by Sandler. The defendants were at least

negligent in filing the Proxy Statement with these materially false and misleading statements.

       46.     The omissions and false and misleading statements in the Proxy Statement are

material in that a reasonable stockholder would consider them important in deciding how to vote

on the Proposed Transaction.

       47.     By reason of the foregoing, the defendants have violated Section 14(a) of the

Exchange Act and SEC Rule 14a-9(a) promulgated thereunder.

       48.     Because of the false and misleading statements in the Proxy Statement, Plaintiff is

threatened with irreparable harm, rendering money damages inadequate. Therefore, injunctive

relief is appropriate to ensure defendants’ misconduct is corrected.

                                             COUNT II

                 Claims Against the Individual Defendants for Violations of
                            Section 20(a) of the Exchange Act

       49.     Plaintiff repeats all previous allegations as if set forth in full.

       50.     The Individual Defendants acted as controlling persons of FSB within the meaning

of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as officers

and/or directors of FSB, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the false statements contained in the Proxy Statement filed with the SEC,

they had the power to influence and control and did influence and control, directly or indirectly,

the decision-making of the Company, including the content and dissemination of the various

statements which Plaintiff contends are false and misleading.

       51.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the




                                                 - 13 -
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 14 of 15



statements or cause the statements to be corrected.

       52.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the securities violations

alleged herein, and exercised the same. The Proxy Statement at issue contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were, thus, directly involved in the making of the Proxy Statement.

       53.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were each involved in negotiating, reviewing, and approving the Proposed

Transaction. The Proxy Statement purports to describe the various issues and information that

they reviewed and considered—descriptions the Company directors had input into.

       54.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       55.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and SEC Rule 14a-

9, promulgated thereunder, by their acts and omissions as alleged herein. By virtue of their

positions as controlling persons, these defendants are liable pursuant to Section 20(a) of the

Exchange Act. As a direct and proximate result of defendants’ conduct, FSB’s stockholders will

be irreparably harmed.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment and preliminary and permanent relief,

including injunctive relief, in his favor on behalf of FSB, and against defendants, as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in




                                                - 14 -
      Case 5:20-cv-00294-DNH-ATB Document 1 Filed 03/13/20 Page 15 of 15



               concert with them from proceeding with, consummating, or closing the Proposed

               Transaction and any vote on the Proposed Transaction, unless and until defendants

               disclose and disseminate the material information identified above to FSB

               stockholders;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

               setting it aside or awarding rescissory damages to Plaintiff;

       C.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the Exchange Act,

               as well as SEC Rule 14a-9 promulgated thereunder;

       D.      Awarding Plaintiff the costs of this action, including reasonable allowance for

               Plaintiff’s attorneys’ and experts’ fees; and

       E.      Granting such other and further relief as this Court may deem just and proper.

                                        JURY DEMAND

Plaintiff demands a trial by jury.
 Dated: March 13, 2020                                  WEISSLAW LLP

                                                  By /s/ Mark D. Smilow
                                                     Mark D. Smilow
                                                     Richard A. Acocelli (to be admitted pro hac vice)
                                                     1500 Broadway, 16th Floor
                                                     New York, New York 10036
                                                     Telephone: (212) 682-3025
                                                     Facsimile: (212) 682-3010
                                                     Email: racocelli@weisslawllp.com

                                                        Attorneys for Plaintiff




                                               - 15 -
